Title: To James Madison from Daniel Parker, 5 August 1816
From: Parker, Daniel
To: Madison, James



Sir,
Adjt. & Insp. Genl. office 5th. Augst. 1816.

I have this morning received the enclosed from General Gaines.  I had before requested of Mjr. Winder Judge Advocate that Genl. Ripley may be examined as early as possible that he may take the command which Genl. Smith will leave to repair to New York as a witness.  Genl. Smith & Captn. Shipp have been ordered and Genl. Jackson is advised of the measure by a copy of the letter to Genl. Smith.  Colonel Jesup is commanding the 8th. Dept. at New Orleans.  Colo. McDonald is to take Genl. Gaines command as Colonel King is President of the Court Martial at Nashville.  Lt. Colo. Lawrence will be in command at St. Louis after Genl. Smith leaves that station & is also the only field officer of the 8th. Infantry who can for some time be with the Regiment.  Major Armstrong and Judge Advocate Winston are on the Court which is to assemble at Nashville on the 19th. inst. and Captain Gray must be near New Orleans, so that it hardly appears practicable to order either of the witnesses mentioned in the within list.  I am advised too by Lieut. Colo. Lindsay that his health will not permit him to repair to Nashville which will make a further detail necessary for that Court.  I have informed Lt. Colo. Lindsay that his ill health supersedes the expectation of his obeying the order & that I have forwarded his letter to Genl. Jackson.
I therefore submit all these facts and ask for instructions.  With perfect respect &ca.
